Examiner’s Comments
1.	This office action is in response to the application received on 10/20/2020.
	Claims 1-11 are pending and have been examined on the merits.
	Claims 1-11 are allowed over the prior of record.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/20/2020; 3/2/2021; 8/11/2021; 9/24/2021; 11/1/2021; 1/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 8, the combination of the structural elements and method recited in claims 1 and 8 is what make the claimed subject matter allowable over the prior arts of record. 
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious an end effector assembly and a shipping wedge removably coupled to the staple cartridge body and at least partially covering a tissue-contacting surface of the staple cartridge body, wherein 
With respect to claim 8, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious method of using an end effector, wherein a shipping wedge is removably coupled to the staple cartridge body and at least partially covering a tissue-contacting surface of the staple cartridge body; scanning a machine-readable medium disposed on the shipping wedge to identify a characteristic of the staple cartridge body; and 14WO 2019/209467PCT/US2019/025124 firing the staple cartridge body.
The closest prior arts of record (US 2014/0252065; US 2012/0085808; 
US 2015/0324317; 20160249921) disclose shipping wedge but do not teach or suggest shipping wedge that has a machine-readable medium disposed thereon storing a characteristic of the staple cartridge body.
	It is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art to modify the prior art of record to arrive at applicant’s invention without gleaning only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
1/19/2022